F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              OCT 6 2000
                             FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

    AMZIE B. JORDAN,

                Plaintiff-Appellant,

    v.                                                     No. 00-3024
                                                      (D.C. No. 99-CV-2374)
    PATRICK BRAZIL, Judge, Kansas                            (D. Kan.)
    Court of Appeals; G.W. RULON,
    Judge, Kansas Court of Appeals;
    G. JOSEPH PIERRON, JR., Judge,
    Kansas Court of Appeals,

                Defendants-Appellees.


                             ORDER AND JUDGMENT            *




Before TACHA , EBEL , and LUCERO , Circuit Judges.




         Plaintiff Amzie B. Jordan, acting pro se, appeals the district court’s

dismissal of his complaint against three judges of the Kansas Court of Appeals.

Because plaintiff’s lawsuit is barred by the   Rooker-Feldman doctrine, 1 we affirm.   2




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
         See District of Columbia Court of Appeals v. Feldman    , 460 U.S. 462,
                                                                         (continued...)
       Plaintiff was convicted in Kansas state court of driving over the posted

speed limit. In his appeal to the Kansas Court of Appeals, plaintiff sought a

remand to allow him to present evidence concerning unlawful acts by Kansas’

Secretary of Transportation in lowering the speed limit; safety issues resulting

from downhill signage; and the potential for radar device error. After the Kansas

Court of Appeals denied the requested relief, plaintiff brought this action in the

federal district court, alleging the court of appeals judges violated his right to due

process of law. The district court dismissed plaintiff’s complaint for lack of

subject matter jurisdiction under the   Rooker-Feldman doctrine, noting that even if

the court had jurisdiction the suit could not be maintained because the defendants

were absolutely immune. This appeal followed.

       We review de novo the district court’s decision to dismiss a suit based on

Rooker-Feldman . See Kiowa Indian Tribe v. Hoover , 150 F.3d 1163, 1165 (10th

Cir. 1998) . The Supreme Court has recognized that federal district courts and

courts of appeal lack subject matter jurisdiction to review final judgments of state

courts. See Feldman , 460 U.S. at 476, 482. This doctrine, known as the


1
 (...continued)
486-87 (1983); Rooker v. Fidelity Trust Co. , 263 U.S. 413, 415-16 (1923).
2
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.

                                           -2-
Rooker-Feldman doctrine, bars “a party losing in state court . . . from seeking

what in substance would be appellate review of the state judgment in a United

States district court, based on the losing party’s claim that the state judgment

itself violates the loser’s federal rights.”    Johnson v. De Grandy , 512 U.S. 997,

1005-06 (1994).     Under the doctrine, a federal district court cannot review matters

actually decided by a state court,     or provide relief that is “inextricably

intertwined” with the state court decision.          Johnson v. Rodrigues (Orozco)   ,

No. 99-4127, 2000 WL 1217833, at *3 (10th Cir. Aug. 28, 2000). “A claim is

inextricably intertwined if the federal claim succeeds only to the extent that the

state court wrongly decided the issues before it.”         Charchenko v. City of

Stillwater , 47 F.3d 981, 983 (8th Cir. 1995).

       Here, plaintiff is seeking damages based on the allegedly unconstitutional

decision made by the state court of appeals judges. This is exactly the type of

lawsuit the Rooker-Feldman doctrine was developed to prevent.              See Feldman ,

460 U.S. at 486 (holding federal district courts “do not have jurisdiction . . . over

challenges to state court decisions in particular cases arising out of judicial

proceedings even if those challenges allege that the state court’s action was

unconstitutional”). The district court was correct, therefore, in holding that the

Rooker-Feldman doctrine precluded plaintiff’s lawsuit.




                                               -3-
       Plaintiff argues that the   Rooker-Feldman doctrine does not apply because

the state court did not hold a hearing on the challenged issues, citing     Rooker v.

Fidelity Trust Co. , 263 U.S. 413. See Appellant’s Br. at 2. We note first that

Rooker does not contain the language quoted by plaintiff in his appellate brief. In

any event, a hearing by the state court is not a prerequisite to application of the

Rooker-Feldman doctrine. See Gentner v. Shulman , 55 F.3d 87, 89 (2d Cir. 1995)

(holding absence of hearing on merits in state court did not prevent application of

the Rooker-Feldman doctrine); cf. Facio v. Jones , 929 F.2d 541, 543 (10th Cir.

1991) (applying Rooker-Feldman doctrine to preclude review of state default

judgment, although such judgment did not entail a merits hearing in state court).

       Because the district court lacked subject matter jurisdiction over plaintiff’s

claims, it was without jurisdiction to decide whether defendants were absolutely

immune. See Steel Co. v. Citizens for a Better Env’t       , 523 U.S. 83, 93-95 (1998).

Therefore, we do not address this issue.

       The judgment is AFFIRMED.



                                                         Entered for the Court



                                                         Carlos F. Lucero
                                                         Circuit Judge



                                             -4-